Citation Nr: 0824724	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for gastric disability.






ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 








INTRODUCTION

The veteran had active military service from February 1950 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction over the case was thereafter 
transferred to the RO in Reno, Nevada.  The Board remanded 
this case in February 2005 and April 2007 for further 
development. 

The April 2007 remand requested that the RO issue the veteran 
a statement of the case with respect to the issues of:  
entitlement to an effective date earlier than April 25, 2002, 
for service connection for hypertension; entitlement to an 
initial evaluation in excess of 10 percent for hypertension; 
entitlement to an effective date earlier than April 25, 2002, 
for service connection for coronary artery disease; and 
entitlement to initial ratings in excess of 10 percent for 
coronary artery disease prior to April 25, 2002, and in 
excess of 60 percent prior to July 9, 2004.

The record reflects that the RO thereafter issued a rating 
decision in October 2007 granting an effective date of July 
18, 1994, for the award of service connection for 
hypertension; that date accords with the date VA first 
received an application for the referenced benefit.  The 
Board notes in passing that although the veteran in an 
October 1995 statement indicated that the proper date of 
claim was July 15, 1994, he appears to have confused the date 
the document was received by his representative with the date 
that VA received the application from the representative; it 
is the latter which is dispositive.  The Board also notes 
that even were the RO to assign an effective date of July 15, 
1994, the veteran would not be entitled to any additional 
compensation.  See 38 C.F.R. § 3.31 (2007).  In any event, 
the October 2007 rating action informed the veteran that the 
action constituted a complete grant of the benefits sought as 
to that claim, and the veteran has not indicated otherwise.  

With respect to the three other issues, the RO issued a 
responsive statement of the case in February 2008.  
Thereafter, no communication was received from the veteran or 
his representative with respect to those issues.  The Board 
consequently finds that the only issue presented for 
appellate consideration at this time is that listed on the 
title page of this action. 

As noted in the April 2007 decision, although the claim 
currently before the Board was previously denied in a January 
2000 Board decision, the RO readjudicated the claim under 
Section 7(b) of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) which allows the 
Board to consider the claim on a de novo basis.  See 
VAOPGCPREC 3-2001.



FINDING OF FACT

Gastric disability did not originate during the veteran's 
period of service or until more than a decade thereafter, is 
not otherwise related to that period of service, and was not 
caused or chronically worsened by service-connected 
disability.



CONCLUSION OF LAW

Gastric disability was not incurred in or aggravated by 
active service, its incurrence or aggravation during such 
service may not be presumed, nor is a gastric disability 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated notice, including as to the evidence necessary 
to substantiate an initial disability rating and effective 
date in the event service connection is granted, in several 
correspondences, the most recent of which were dated in 
August 2006 and September 2007.  The claim was most recently 
readjudicated in a February 2008 supplemental statement of 
the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24  
(Fed. Cir. 2007) (a supplemental statement of the case can 
serve as a means of readjudication following 38 U.S.C.A. 
§ 5103(a)-compliant notice; where such notice is followed by 
a readjudication, any timing error is cured).  

The Board notes that none of the referenced correspondences 
addressed the information and evidence necessary to 
substantiate a claim for service connection on a secondary 
basis.  The Board points out, however, that the veteran 
himself does not argue that his gastric disorder is related 
to service-connected disability.  Rather, the Board inferred 
that theory from a liberal review of a particular physician's 
statement.  Indeed, the veteran failed, without good cause, 
to report for a VA examination ordered to address the theory 
of secondary service connection.  Moreover, evidence 
addressing that theory has already been submitted (in the 
form of the statement referenced above).  The Board will of 
course address the secondary service connection theory given 
that it has been reasonably raised, but in light of the 
veteran's persistent contention that his gastric disorder 
originated in service, the Board finds that the presumption 
of prejudice flowing from the failure to advise him as to the 
information and evidence necessary to substantiate his claim 
through the theory of secondary service connection has been 
rebutted.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that any error in a Veterans Claims 
Assistance Act notice should be presumed prejudicial, and 
that VA has the burden of rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
veteran, in July 1997, indicated that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  He explained, however, that the disability payments 
were based on his lower back disorder.  The Board notes that 
in a May 1995 statement, Dr. Pezzia wrote to the SSA and 
identified several disorders which rendered the veteran 
totally disabled; those disorders did not include a gastric 
disability.    The Board additionally notes that the veteran 
is well beyond the age of 72.  Hence, under 42 U.S.C. § 402, 
his SSA disability award was automatically converted to "old 
age" benefits when he turned 65.  In light of that fact, and 
the fact that the Social Security's Document Retention 
Schedule requires the destruction of any disability records 
when a beneficiary turns 72, there is no duty to secure any 
records from that agency.  Given the absence of any 
suggestion that records from the SSA would be pertinent to 
the current appeal, and in light of the virtual certainty 
that any SSA disability records have, in any event, been 
destroyed by the SSA, the Board finds that remand of the case 
to obtain any records from the SSA is not warranted.

The Board notes that the veteran has identified Drs. Fly and 
Smith as having treated him for various ailments from service 
discharge until the 1970s.  The veteran himself has informed 
VA that no records from either individual are available. 

The record shows that the veteran was examined in connection 
with his claim in March 2006.  The examiner for that 
evaluation addressed the veteran's contention that gastric 
disability was etiologically related to service, but did not 
address whether such a disorder was related to service-
connected disability.  The Board remanded the case in April 
2007 in order to afford the veteran a VA examination 
addressing whether his gastric disorder was caused or 
chronically worsened by service-connected disability.  In 
response, the RO scheduled the veteran for a VA examination 
to be conducted in October 2007.  Notice of the examination 
was sent to the veteran at his last known address of record, 
but he failed to report.  In a statement dated later in 
October 2007, he explained that he was in Peru at the time of 
the examination; he did not deny receiving timely notice of 
the examination.  He indicated that he did not understand why 
another VA examination was warranted in light of, inter alia, 
certain medical opinions already on file.  He stated that he 
would, if necessary, fly back to Nevada to attend a VA 
examination, but emphasized the expense involved in attending 
such an examination.

The Board finds that the veteran's explanation for his 
failure to report for the examination does not constitute 
good cause.  Although he used to live in Peru, he has 
maintained an official address in Nevada for a number of 
years.  Notice of the examination was sent to the proper 
Nevada address several weeks in advance of the examination.  
The veteran has not suggested that his presence in Peru was 
anything other than for personal reasons, and has not 
suggested either that he was unaware that he was required to 
report for a VA examination, or that he was prevented from 
leaving Peru to attend the VA examination.  To the contrary, 
from his October 2007 statement it appears he regards further 
examination as unnecessary and burdensome.  In the Board's 
opinion, the above shows that the veteran's failure to report 
was not based on good cause.  Nor does the veteran even 
contend that his failure to report should be excused, and he 
has not expressed interest in attending another examination.  
The Board notes that the veteran has been advised of the 
consequences of his failure to report.

The duty to assist is not always a one-way street, and if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Given the veteran's 
failure, without good cause to report, and his lack of 
interest in attending another VA examination, the Board finds 
the VA's duty to obtain a medical examination or opinion in 
this case has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Factual background

The service medical records show that the veteran was treated 
in July 1961 for gastroenteritis described as acute in 
nature.  At his October 1964 discharge examination, the 
veteran reported a recent history of frequent indigestion and 
loss of weight, but denied any other gastric complaints.  No 
gastric disorder was identified on examination.  A 
contemporaneous psychiatric evaluation noted that the veteran 
was eating poorly due to recent emotional problems.

Private medical records for 1979 through 2002 show that the 
veteran was hospitalized in 1981 for abdominal pain and 
rectal bleeding.  Diagnostic testing revealed a suggestion of 
very early diverticular disease of the sigmoid colon.  An 
upper gastrointestinal series was negative for any 
abnormalities.  In 1983 he was hospitalized for abdominal 
complaints and retrosternal chest pain attributed to, 
respectively, acute cholecystitis and possible angina.  In 
1992, was seen for abdominal complaints and rectal bleeding.  
Diagnostic testing revealed pyloric ulcer, duodenitis, and 
gastritis, and a biopsy demonstrated active chronic gastritis 
and helicobacter.  The records are thereafter silent for any 
reference to gastrointestinal problems, even by history, 
until 2002, when Dr. Oyanguren-Serra indicated that the 
veteran had chronic gastritis and peptic acid disease.

In an April 2002 statement, Dr. Oyanguren-Serra indicated 
that the veteran was suffering from several diseases, some 
chronic, and others due to physical trauma during service 
(based on the veteran's account).  He noted that the veteran 
had chronic gastroenteritis, which had been "conditioned" 
by various factors, including a large quantity of analgesics 
and anti-inflammatory medications required for the treatment 
of bursitis and arthrosis; the referenced bursitis affected 
the shoulders, and the referenced arthrosis affected the 
ankles and knees.

In an August 2002 statement, Dr. Oyanguren-Serra indicated 
that he had treated the veteran over the prior year for 
chronic gastritis and peptic acid disease.

VA treatment records for June 2004 to August 2007 document 
treatment for gastrointestinal disorders including peptic 
ulcer disease and reflux esophagitis.

The veteran was afforded a VA examination in March 2006, at 
which time he reported experiencing symptoms including 
occasional distention and nausea.  Following examination the 
veteran was diagnosed as having a history of peptic ulcer 
disease with symptoms controlled by diet and medication.  In 
an addendum to the examination report, the examiner noted 
that the veteran was treated for gastroenteritis in July 
1961, and had a history of peptic ulcer disease after 
service.  The examiner nevertheless concluded that the 
veteran's peptic ulcer disease was not related to service.

In several statements on file, the veteran contends that his 
gastric disorder in service never resolved, and that he has 
experienced gastric symptoms consistently since service.  He 
indicates that he has used over the counter medications for 
his complaints since service, and eventually began using 
prescription medication.  He contends that he was not 
actually examined at service discharge, despite the 
completion of the discharge report.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Service incurrence of peptic ulcers during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen, and 
includes language requiring that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation. 

The Board notes that service connection is in effect for low 
back disability, coronary artery disease, hypertension, 
bilateral pes planus, psychiatric disability, right and left 
ankle disorders, and right and left knee disorders.

Although the veteran was treated in July 1961 for 
gastroenteritis, that condition was described in service as 
acute in nature, and the remainder of the service medical 
records are entirely silent for any further reference to 
gastroenteritis.  At service discharge he reported the recent 
onset of indigestion and weight loss, but a gastric disorder 
was not identified.  Though the veteran has essentially 
argued that the discharge examination was fabricated, the 
Board finds it noteworthy that the report was signed by the 
examiner.  The veteran has not offered any explanation to 
account for why a service physician would risk his career by 
signing a fabricated examination report.  The Board finds 
that the veteran did undergo the discharge examination as 
indicated.

Following service, there is no post-service medical evidence 
of gastric disability until 1981.  At that time he was found 
to have diverticular disease of the sigmoid colon, and in 
1992 was found to have a pyloric ulcer, duodenitis, and 
gastritis.  In 2002, he was noted to have chronic gastritis 
and peptic acid disease.  Since that time, he has been 
treated for the gastric disorder of peptic ulcer disease.  
None of his treating physicians suggested that any gastric 
disorder was etiologically related to service.  The Board 
does not read Dr. Oyanguren-Serra's April 2002 statement as 
suggesting that a gastric disorder originated in service, 
given that he mentioned the veteran's service only in the 
context of certain trauma-induced disorders, and proceeded to 
discuss a different theory of etiology for the gastric 
disability.

The veteran was examined by VA in March 2006 for the specific 
purpose of determining whether the gastric disorder was 
etiologically related to service.  After examining the 
veteran and reviewing the claims files, including the 
statements of the veteran concerning continuity of 
symptomatology, the examiner concluded that the veteran's 
gastric disability was not related to service.

In short, the only evidence suggesting a relationship of 
gastric disability to service is that consisting of the 
veteran himself.  The Board first notes, however, that his 
account of experiencing symptoms since service lacks 
credibility.  The first mention of any pertinent complaints 
is in 1981.  Neither at that time nor at any other time did 
he inform his treating clinicians that he had been 
experiencing gastric symptoms for such a prolonged period.  
The Board acknowledges the veteran's contention that records 
of his treatment from service until 1979 are now unavailable 
because of the death of two physicians, but finds it 
noteworthy that none of the records since 1979 contain any 
mention of continuity of symptoms prior to 1981.  
Accordingly, the Board finds his statements as to continuity 
of symptoms incredible.

Even were the Board to find his account of symptoms since 
service credible, the probative value of that account would 
be far outweighed by the opinion of the March 2006 examiner.  
That examiner, a medical professional who reviewed all of the 
evidence, including the veteran's statements, nevertheless 
found that the evidence did not support a relationship 
between the current disorder and service.  The Board notes 
that the VA examiner's opinion is supported by the 
description of the gastroenteritis in service as acute.  To 
the extent the veteran is offering his own opinion that there 
is an etiological link between his gastric disorder and 
service, as a layperson, he is not competent to offer an 
opinion as to medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App 492 (1992). 

In short, there is no evidence of a chronic gastric disorder 
in service or until more than 17 years after service, and no 
competent and credible evidence linking it to service.

Dr. Oyanguren-Serra concluded that the veteran's gastric 
disorder had been "conditioned" by various factors, 
including a large quantity of analgesics and anti-
inflammatory medications required for the treatment of 
several disorders (some of which VA now recognizes as 
service-connected).  The veteran's medications did, at one 
point, include nonsteroidal anti-inflammatory medications.  
Notably, however, it remains unclear what Dr. Oyanguren-Serra 
meant to convey by the term "conditioned."  Even assuming 
he meant to opine that the referenced medications somehow 
aggravated the gastric disorder, he did not clarify whether 
any aggravation was chronic in nature or temporary.  Nor did 
he even attempt to address the relative contribution of the 
use of medication as a factor in the "conditioning" of the 
veteran's gastric disorder.  The Board finds this 
particularly noteworthy given that the physician made it very 
clear that there were other factors involved in the 
development of the gastric disorder.

The Board remanded this case in April 2007 for the specific 
purpose of obtaining a medical opinion addressing whether the 
veteran's service-connected disorders (including the 
medications used in connection therewith) caused or 
chronically worsened the gastric disorder.  As already 
discussed, the veteran failed, without good cause, to report 
for that examination.  As a result, the Board must base its 
decision on the evidence of record.  The only evidence 
favorable to the veteran's claim consists of the April 2002 
opinion by Dr. Oyanguren-Serra.  Given, however, that Dr. 
Oyanguren-Serra did not clearly indicate that the veteran's 
gastric disorder was caused or chronically worsened by 
medications used for service-connected disorders, and as he 
did not offer any suggestion as to relative contribution of 
the medications to the gastric disorder, the Board finds his 
opinion to be of marginal probative value.  It certainly is 
not probative enough to place the evidence is relative 
equipoise.  As noted previously, the veteran himself does not 
contend that the gastric disorder is related to service-
connected disability.

In light of the above, the Board finds that service 
connection on a secondary basis for gastric disability is not 
warranted.

In sum, the competent and credible probative evidence shows 
that the veteran's current gastric disorder originated many 
years after service, is not etiologically related to service, 
and was not caused or chronically worsened by service-
connected disability.  The Board therefore finds that 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  The veteran's claim for service 
connection for gastric disability is denied. 


ORDER

Entitlement to service connection for gastric disability is 
denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


